 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDWALDORF PAPER PRODUCTS COMPANYandMINNEAPOLIS-ST. PAULPHOTO ENGRAVERS UNION, LOCAL No. 6, INTERNATIONAL PHOTO EN-GRAVERS UNION OF NORTH AMERICA, AFL AND UNITED ASSOCIATIONOF JOURNEYMEN & APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE U. S. AND CANADA, LOCAL UNION No. 455, PETI-TIONERS.Cases Nos. 18-RC-1479 and 18-RC-1505.August 14,1952Decision and Direction of ElectionsUpon petitions duly filed, a consolidated hearing was held beforeClarence A. Meter, a hearing officer of the National LaborRelationsBoard.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.Since 1937, Local 264 of the Pulp, Sulphite and Paper Mill Work-ers,A. F. of L., which was allowed to intervene at the hearing, hasrepresented the Employer's production and maintenance employees.The Intervenor opposes only the unit of 11 employees sought by thePipefitters, all of whom it has been representing.Of the 5 employeessought by the Photo Engravers, only 1, a helper, has been representedby the Intervenor.Apparently the other 4 have been unrepresented.Case No. 18-RC1479.The photoengraving department of the Em-ployer, representation of which is sought by the Photo Engravers,consists of an etcher and a learner or helper, two engravers, and anartist, who also does finishing, routing, and color separating.Theseemployees are engaged in the making of plates for imprint on papercartons and the touching and retouching of such plates as are madeoutside the plant.This work involves strictly photoengraving skills.Occasionally the helper, who has been represented by the Intervenor,does overtime work in the plant proper, but the other four employeesdo not.An informal apprentice system of 6 years is in effect in thisdepartment.We find that these photoengraving employees, their100 NLRBNo. 101. WALDORF PAPER PRODUCTS COMPANY619helpers and apprentices, constitute a skilled, craft group in an in-dustry in which the Board has frequently found craft units appro-priate 1Accordingly we find that these employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.Case No. 18-RC-1505.The Pipefitters seeks to represent a groupof 11 employees who constitute all employees classified as steamfitters,and who, with the plant's machinists, millwrights, and electricians ,2make up the maintenance division.The Employer and the Intervenorcontend that these steamfitters are not a craft group within the mean-ing of the Act, but simply industrial specialists in the work they doat this plant.The Intervenor moved to dismiss this petition.Wedeny this motion.The employees in question replace, weld, and repair pipes, installpumps, disconnect motors, work on the air-conditioning and sprinklingsystems, and work on the mill machine and on meters of all types.Like the machinists, the millwrights, and the electricians, they havea separate leadman who reports directly to the master mechanic incharge of all maintenance.Five of these employees are licensedas steamfitters under State law.Although one of the group spendsalmost all his time sewing wire screen to paper machine cylindersand soldering the screen, he also does typical pipefitter work.Anotheremployee also does some screen sewing work.Four of the employeesspend 50 percent or more of their time in welding; two employees doscrew pipe work but no welding.All these employees perform theregular skilled work of pipefitters, and an informal apprentice systemis in effect.We find that the Employer's steamfitters and their helpersmay, if they so desire, constitute a separate appropriate unit .3 If,in the election hereinafter directed, they select the Pipefitters, theywill be taken to have indicated their desire to constitute a separatebargaining unit.We direct that the questions concerning representation which havearisen be resolved by separate elections by secret ballot among theemployees in the following voting groups :1.All employees of the photoengraving department in the Em-ployer's St. Paul, Minnesota, plant, excluding professional employees,office and clerical employees, guards, supervisors as defined in the Act,and all other employees.2.All steamfitters and steamfitter helpers in the maintenance divi-sion of the Employer's St. Paul, Minnesota, plant, excluding officeand clerical employees, guards, supervisors as defined in the Act, andall other employees.1National Container Corporation of Wisconsin,97 NLRB 1009;Hudson Pulp and PaperCorporation,94 NLRB 1018.2The electricians are represented by the International Brotherhood of Electrical Workers.3Hudson Pulp&Paper Corporation,94 NLRB 1018, 1021. 620DECISIONS OF NATIONALLABOR RELATIONS BOARDIf a majority of the employees in group 2 select the Pipefitters, theBoard finds such unit to be appropriate, and the Regional Directorshall certify accordingly.If a majority vote for the Intervenor, theBoard finds the existing production and maintenance unit to be ap-propriate and the Regional Director shall issue a certificate of resultsof election to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]AMERICAN BROADCASTING COMPANY, INC.andNATIONAL ASSOCIATIONOF BROADCAST ENGINEERS AND TECHNICIANS, CIO, PETITIONERNATIONAL BROADCASTING COMPANY, INC.andNATIONAL ASSOCIATIONOF BROADCAST ENGINEERS AND TECHNICIANS, CIO, PETITIONER.Cases Nos. 13-RC-4679 and 13-RC-2671. August 14,190Decision and OrderUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, hearings were held before Virginia M.McElroy, hearing officer.The hearing officer's rulings made at thehearings are free from prejudical error and are hereby affirmed.These case were consolidated by the Board for purposes of decision,since they involve an identical issue.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-.member panel [Members Houston, Styles, and Peterson].Upon the entire records in these cases the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Petitioner and Intervenor involved claim to represent theradio directors and associate radio directors of the Employers.3.No question affecting commerce exists concerning the representa-tion of the radio directors and associate radio directors of the respec-tive Employers within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act, for the following reasons :The Petitioner seeks in each case a unit of all radio directors andassociate radio directors 1 employed by the Employers at their respec-tive operations in Chicago, excluding all other employees.The Inter-venor,Radio and Television Directors Guild, AFL, in each casei In Case No. 13-RC-2670 the Employer does not presently employ associate directors.It is clear from the record in both cases, however, that the duties of directors and associatedirectors are similar ; consequently, we shall treat them together.100 NLRB No. 103.